DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered. 

Response to Arguments
Applicant's arguments filed 11/10/2020 have been fully considered but they are not persuasive. 

With respect to double patent rejection:
There is no remarks for double patent rejection. However, the rejection is reviewed for new limitations and maintained, see below for the full rejection. 

With respect to 101 rejection:    
applicant submits that the claimed limitation “selectively capturing a transaction by a user including metadata of the transaction by a user including metadata of the transaction, the capturing being turned off according to the policy or turned on according to the policy” add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment to transform the judicial exception into patent-eligible subject matter. See MPEP 2106.05(e) and Classen Immunotherapies Inc. v. Biogen IDEC”.
Examiner respectfully disagrees. Examiner clarifies that MPEP 2106.05(e) and Classen Immunotherapies Inc. v. Biogen IDEC states a method of treatment which was practically applied by actually immunizing mammals in accordance with a particular immunization schedule. This consideration encompasses both treatment and prophylaxis limitations, including, e.g., acupuncture, administration of medication, dialysis, organ transplants, phototherapy, physiotherapy, radiation therapy, surgery, and the like. The limitation argued above “selectively capturing a transaction by a user including metadata of the transaction by a user including metadata of the transaction, the capturing being turned off according to the policy or turned on according to the policy”, encompasses an observation of a rule in a policy to either turn on or off the policy feature depending on the scope of the policy (e.g., checking location within policy location, time within policy time, etc.) [See ¶ 19 of the specification], therefore a person ordinary skill in the art can perform this limitation in the mind. Therefore, 101 rejection is maintained. 

With respect to 103 art rejection:  
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent (US 10,528,880 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the instant application are anticipated by the claims found in the Patent application (US 10,528,880 B2) in view of Zimmermann et al. US 20180027006 A1. This is a nonstatutory double patenting rejection.

Instant Application 16/570,263
US Patent 10,528,880 B2
extracting a policy activity from a policy that is in a natural language, the policy activity including an actor in the policy, an object within the policy, an action of the policy, and policy scope metadata, the object being a tangible, physical object; selectively capturing a transaction by a user including metadata of the transaction by a user including metadata of the transaction, the capturing being turned off according to the policy or turned on according to the policy; translating the transaction by the user into an actor in the transaction, an action of the transaction, and an object of the transaction; 
and alerting the user of a policy violation by running a rule-based inference model with an is-a hierarchy to predict if a portion of the policy activity is violated by a future action with the object of the transaction by the user based on an inference rule between a natural language of the transaction and the policy activity.









Regarding claim 2. The method of claim 1, wherein the rule-based inference model includes: an inference rule to check the object against the policy if an object is acquired; an inference rule to check if the action enables a second action that can violate the policy in the future if the user does the action without the object; and an inference rule based on if the user changes the object or changes a state of the object that can violate the policy in the future.

Regarding claim 3. The computer-implemented method of claim 1, further comprising filtering and ranking relevant sub-policies in the policy by a criticality level of the policy violation when the alerting alerts the user of a plurality of policy violations.

Regarding claim 4. The computer-implemented method of claim 1, wherein the alerting the user of the policy violation alerts at least one of the user, a friend of the user, a party to the transaction, a party to the policy, an owner of the transaction, and an owner of the policy.


wherein a type of the transaction captured by the capturing is selected from a group consisting of: a sale/purchase transaction; an invest/divest transaction; a borrowing transaction; a construction transaction; an invitation accept/decline transaction; an entering/leaving a location transaction; an entering/leaving a location during a time period transaction; and a transaction on a computer system or device.

Regarding claim 6. The computer-implemented method of claim 1, wherein the alerting communicates the activity causing the policy violation to the user if the knowledge graph indicates that a specific type of the object is of a given type, wherein the given type comprises a known classification of a string of tokens, wherein the given type is in a graph, wherein the graph is selected from a group consisting of: Wordnet; Freebase; and Yago.

Regarding claim 8. The computer-implemented method of claim 1, wherein the action, the object, and the actor in the transaction are stated in natural language where the action comprises a verb or a verb phrase of a sentence, the object comprises a noun or a noun phrase object of the sentence, and the actor comprises a noun or a noun phrase subject of the sentence.


Regarding claim 9. The computer-implemented method of claim 1, embodied in a cloud-computing environment.

10. (Currently Amended) A computer program product for policy violation 

11. (Original) The computer program product of claim 10, wherein the rule-based inference model includes: an inference rule to check the object against the policy if an object is acquired; an inference rule to check if the action enables a second action that can violate the policy in the future if the user does the action without the object; and an inference rule based on if the user changes the object or changes a state of the object that can violate the policy in the future.




12. (Original) The computer program product of claim 10, further comprising filtering and ranking relevant sub-policies in the policy by a criticality level of the policy violation when the alerting alerts the user of a plurality of policy violations.

13. (Original) The computer program product of claim 10, wherein the alerting the user of the policy violation alerts at least one of the user, a friend of the user, a party to the transaction, a party to the policy, an owner of the transaction, and an owner of the policy.


14. (Original) The computer program product of claim 10, wherein a type of the transaction captured by the capturing is selected from a group consisting of: a sale/purchase transaction; an 

15. (Currently Amended) The computer program product of claim 10, wherein the alerting communicates the activity causing the policy violation to the user if [[the]] a knowledge graph indicates that a specific type of the object is of a given type, wherein the given type comprises a known classification of a string of tokens, wherein the given type is in a graph, wherein the graph is selected from a group consisting of: Wordnet; Freebase; and Yago.

17. (Original) The computer program product of claim 10, wherein the action, 

18. (Currently Amended) A policy violation detection system, said system comprising: a processor; and a memory, the memory storing instructions to cause the processor to perform: extracting a policy activity from a policy that is in a natural language, the policy activity including an actor in the policy, an object within the policy, an action of the policy, and policy scope metadata, the object being a tangible, physical object; selectively capturing a transaction by a user including metadata of the transaction by a user including metadata of the 









19. (Original) The system of claim 18, wherein the rule-based inference model includes: an inference rule to check the object against the policy if an object is acquired; an inference rule to check if the action enables a second action that can violate the policy in the future if the user does the action without the object; and an inference rule based on if the user changes the object or changes a state of the object that can violate the policy in the future.










extracting a policy activity from a policy, the policy activity including an actor in the policy, an object within the policy, an action of the policy, and policy scope metadata, the object being a tangible, physical object; capturing a transaction by a user including metadata of the transaction; translating the transaction by the user into an actor in the transaction, an action of the transaction, and an object of the transaction; 
and alerting the user of a policy violation by navigating a knowledge graph is-a hierarchy to relate the actor in the transaction to the actor in the policy, the object of the transaction to an object within the policy, and the action of the transaction to an action of the policy activity, thereby to verify that the object is , wherein the alerting alerts the user of the at least one policy violation by running a rule-based inference model to predict if a portion of the policy activity is violated by a future action with the object of the transaction by the user based on an inference rule between the natural language of the transaction and the policy activity, 
and wherein the rule-based inference model includes: an inference rule to check the object against the policy if an object is acquired; an inference rule to check if the action enables a second action that can violate the policy in the future if the user does the action without the object; and an inference rule based on if the user changes the object or changes a state of the object that can violate the in the future. 

further comprising filtering and ranking relevant sub-policies in the policy by a criticality level of the policy violation when the alerting alerts the user of a plurality of policy violations. 
Regarding claim 3. The computer-implemented method of claim 1, wherein the alerting the user of at least one a policy violation alerts at least one of the user, a friend of the user, a party to the transaction, a party to the policy, an owner of the transaction, and an owner of the policy. 
Regarding claim 4. The computer-implemented method of claim 1, wherein a type of the transaction captured by the capturing is selected from a group consisting of: a sale/purchase transaction; an invest/divest transaction; a borrowing transaction; a construction transaction; an invitation accept/decline transaction; an entering/leaving a location transaction; an entering/leaving a location during a time period transaction; and a transaction on a computer system or device. 
Regarding claim 5. The computer-implemented method of claim 1, wherein the alerting communicates the activity causing the policy violation to the user if the knowledge graph indicates that a specific type of the object is of a given type, wherein the given type comprises a known classification of a string of tokens, wherein the given type is in a graph, wherein the graph is selected from a group consisting of: Wordnet; Freebase; and Yago. 
Regarding claim 7. The computer-implemented method of claim 1, wherein the action, the object, and the actor in the transaction are stated in natural language where the action comprises a verb or a verb phrase of a sentence, the object comprises a noun or a noun phrase object of the same sentence, and the actor comprises a noun or a noun phrase subject of that sentence. 

Regarding claim 8. The computer-implemented method of claim 1, embodied in a cloud-computing environment.

9. A computer program product for policy violation detection, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to perform: extracting a policy activity from a policy, the policy activity including an actor in the policy, an object within the policy, an 

    10. The computer program product of claim 9, further comprising filtering and ranking relevant sub-policies in the policy by a criticality level of the policy violation when the alerting alerts the user of a plurality of policy violations. 

    11. The computer program product of claim 9, wherein the alerting the user of at least one a policy violation alerts at least 

   





































 



    13. The system of claim 12, further comprising filtering and ranking relevant sub-policies in the policy by a criticality level of the policy violation when the alerting alerts the user of a plurality of policy violations. 

    14. The system of claim 12, embodied in a cloud-computing environment.


The combination of claims 1-2 of the instant application is anticipated by claim 1 of the patent application. The claims of the application 16/570,263 is the same subject matter except the instant “selectively capturing a transaction by a user including metadata of the transaction by a user including metadata of the transaction, the capturing being turned off according to the policy or turned on according to the policy” whereas the US Patent 10,528,880 B2 claims are to “capturing a transaction by a user including metadata of the transaction” and (Zimmermann et al. US 20180027006 A1) teaches “the capturing being turned off according to the policy or turned on according to the policy” (see ¶ 144, “A UBA solution may include a default suspicious activity location policy, such as the ability to implement a policy that may be turned on or off that may indicate the presence of a velocity checking scenario”). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine application 16/570,263 and (Zimmermann et al. US 20180027006 A1) to turn off/on the capturing of a transaction according to the policy for the purpose of improving security solutions, enterprise computing environments and users that use applications in cloud deployments (see Zimmermann ¶¶ 7 and 10).

Claim 3 of the instant application is anticipated by claim 2 of the patent application.

Claim 5 of the instant application is anticipated by claim 4 of the patent application.
Claim 6 of the instant application is anticipated by claim 5 of the patent application.
Claim 8 of the instant application is anticipated by claim 7 of the patent application.
Claim 9 of the instant application is anticipated by claim 8 of the patent application.
The combination of claims 10-11 of the instant application is anticipated by claim 9 of the patent application. The claims of the application 16/570,263 is the same subject matter except the instant “selectively capturing a transaction by a user including metadata of the transaction by a user including metadata of the transaction, the capturing being turned off according to the policy or turned on according to the policy” whereas the US Patent 10,528,880 B2 claims are to “capturing a transaction by a user including metadata of the transaction” and (Zimmermann et al. US 20180027006 A1) teaches “the capturing being turned off according to the policy or turned on according to the policy” (see ¶ 144, “A UBA solution may include a default suspicious activity location policy, such as the ability to implement a policy that may be turned on or off that may indicate the presence of a velocity checking scenario”). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine application 16/570,263 and (Zimmermann et al. US 20180027006 A1) to turn 

Claim 12 of the instant application is anticipated by claim 10 of the patent application.
Claim 13 of the instant application is anticipated by claim 11 of the patent application.
Claim 14 of the instant application is anticipated by claim 4 of the patent application.
Claim 15 of the instant application is anticipated by claim 5 of the patent application.
Claim 17 of the instant application is anticipated by claim 7 of the patent application.
The combination of claims 18-19 of the instant application is anticipated by claim 12 of the patent application. The claims of the application 16/570,263 is the same subject matter except the instant “selectively capturing a transaction by a user including metadata of the transaction by a user including metadata of the transaction, the capturing being turned off according to the policy or turned on according to the policy” whereas the US Patent 10,528,880 B2 claims are to “capturing a transaction by a user including metadata of the transaction” and (Zimmermann et al. US 20180027006 A1) teaches “the capturing being turned off according to the policy or turned on according to the policy” (see ¶ 144, “A UBA solution may include a default suspicious activity location 

Claim 20 of the instant application is anticipated by claim 14 of the patent application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-15 and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims’ subject matter eligibility will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).

With respect to claim 1.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites, inter alia:
extracting a policy activity from a policy that is in a natural language, the policy activity including an actor in the policy, an object within the policy, an action of the policy, and policy scope metadata, the object being a tangible, physical object: this limitation encompasses observing data that can include an actor, object, action and metadata. For an example, a person can read a policy and mentally observe if the data is an actor, object, action and metadata. Thus, this limitation could be construed to be directed to the abstract idea of mental processes.
selectively capturing a transaction by a user including metadata of the transaction, the capturing being turned off according to the policy or turned on according to the policy: this limitation encompasses observation of the policy rules and evaluating based on the rules if the transaction should be considered or not (turned on/off). A person that can read and understand the policy can perform this limitation in their mind. Thus, this limitation could be construed to be directed to the abstract idea of mental processes. 
translating the transaction by the user into an actor in the transaction, an action of the transaction, and an object of the transaction; This limitation encompasses observing data that can be translated to an actor, object, action and metadata. For an example, a person can read a policy and mentally observe if the data is an actor, object, action and metadata. Thus, this limitation could be construed to be directed to the abstract idea of mental processes.
and alerting the user of a policy violation by running a rule-based inference model with an is-a hierarchy to predict if a portion of the policy activity is violated by a future action with the object of the transaction by the user based on an inference rule between a natural language of the transaction and the policy activity: This limitation encompasses judging a future action by informing a user after evaluating that a policy can be violated by a future action. Thus, this limitation could be construed to be directed to the abstract idea of mental processes. Accordingly, the claim recites an abstract idea.

Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of the “computer” is recited at a high level of generality, and comprises only a processor to simply perform the generic computer functions Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

With respect to claim 2.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: the claim is directed to an inference rule to check the object against the policy if an object is acquired; an inference rule to check if the action enables a second action that can violate the policy in the future if the user does the action without the object; and an inference rule based on if the user changes the object or changes a state of the object that can violate the policy in the future. 
Each of the limitations as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. In other words, the above limitations encompasses to observe if an object to the policy, observe if an action enables a second action that can 

With respect to claim 3.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: the claim is directed to filtering and ranking relevant sub-policies in the policy by a criticality level of the policy violation when the alerting alerts the user of a plurality of policy violations. 
Each of the limitations as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. In other words, the above limitations encompasses filtering and ranking by judging the violations of the policy. Accordingly, the claim recites an abstract idea.

With respect to claim 4.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: the claim is directed to the alerting the user of the policy violation alerts at least one of the user, a friend of the user, a party to the transaction, a party to the policy, an owner of the transaction, and an owner of the policy. 
Each of the limitations as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. In other words, the above limitations encompasses alerting a user of a policy violation. Accordingly, the claim recites an abstract idea.

With respect to claim 5.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: the claim is directed to wherein a type of the transaction captured by the capturing is selected from a group consisting of: a sale/purchase transaction; an invest/divest transaction; a borrowing transaction; a construction transaction; an invitation accept/decline transaction; an entering/leaving a location transaction; an entering/leaving a location during a time period transaction; and a transaction on a computer system or device. 
. Accordingly, the claim recites an abstract idea.

With respect to claim 6.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: the claim is directed to wherein the alerting communicates the activity causing the policy violation to the user if the knowledge graph indicates that a specific type of the object is of a given type, wherein the given type comprises a known classification of a string of tokens, wherein the given type is in a graph, wherein the graph is selected from a group consisting of: Wordnet; Freebase; and Yago. 
Each of the limitations as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. In other words, the above limitations 

With respect to claim 8.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: the claim is directed to wherein the action, the object, and the actor in the transaction are stated in natural language where the action comprises a verb or a verb phrase of a sentence, the object comprises a noun or a noun phrase object of the sentence, and the actor comprises a noun or a noun phrase subject of the sentence. 
Each of the limitations as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. In other words, the above limitations encompasses evaluating the transactions by checking if the action, object and actor are either noun, noun phrase, verb or verb phrase. Accordingly, the claim recites an abstract idea.

With respect to claim 9.

Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of the “computer” and “loud-computing environment” are recited at a high level of generality, and comprises only a processor to simply perform the generic computer functions Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claims 10-15 and 17 are the computer program product corresponding to the method claims 1-6 and 8-9 rejected above. Therefore, claims 10-15 and 17 are rejected under the same rational as claims 1-6 and 8-9.

Claims 18-20 are the system corresponding to the method claims 1-2 and 9 rejected above. Therefore, claims 18-20 are rejected under the same rational as claims 1-2 and 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 

Claims 1-6, 8-15 and 17-22 are rejected under 35 USC 103 as being unpatentable over Woods et al (US Pub. No. 2014/0359691 A1) in view of Levy et al (US Pub. No. 2013/0066698 A1) and further in view of Perl et al (US Pub. No. 2013/0060776 A1) and in further view of Zimmermann et al. US 20180027006 A1.

With respect to claim 1, 
 a computer-implemented policy violation detection method (see e.g. fig 5 and ¶ 47: a process flow of a method of identifying a policy violation), the method comprising:
extracting a policy activity from a policy that is in natural language (see Woods e.g. fig 4 step 500 and  ¶ 47: understanding all terms of a policy ),  the policy activity including an actor in the policy (see Woods e.g. ¶ 44: The terms may be based on the network to include a user authentication); an object within the policy (see Woods e.g. ¶ 44: The terms may be based on the network to include a user authorization), an action of the policy (see Woods e.g. ¶ 44: The terms may be based on the network to include a user's role or responsibilities) and policy scope metadata (see Woods e.g. ¶ 44: The terms may be based on the network to include a user's location)…;
…capturing a transaction by a user including metadata of the transaction (see Woods e.g. fig 5 and ¶ 47: after the user takes an action, Metadata is identified including information associated with or about the user, the device or its state, a target of the action)…;
translating the transaction by the user into an actor in the transaction, an action of the transaction, and an object of the transaction (see Woods e.g. fig. 5 and ¶ 47: if the user were to open a browser on the mobile device and attempt to retrieve some network-accessible resource, that action may be translated to the following query: "Can user access [URL] from a mobile phone on this network”[The above query has an actor (user), action (access) and an object (URL)] );
and alerting the user of the at least one policy violation by running a rule-based inference model (See Woods e.g. ¶ 46:  a policy management application or functionality that is designed to interact with the Q&A system [wherein the Q&A system is the claimed rule based inference model] )…, to predict if a portion of the policy activity is violated by a future action with the object of the transaction by the user based on an inference rule between the natural language of the transaction and the policy activity (see Woods e.g. ¶ 46: the policy management application or functionality that interact with the Q&A system 404 to identify a policy violation (or a potential policy violation) also see e.g. ¶ 48: issuing an alert that the action is a policy violation and can Subject the user to discipline; see e.g. claim 8: determination being made by a natural language comparison of the natural text query against one or more terms of use that define the policy ).
Woods does not disclose the object being a tangible, physical object ; model with an is-a hierarchy; and selectively…capturing a transaction by a user including metadata of the transaction.
 Levy discloses the object being a tangible, physical object (See Levy e.g. ¶ 0009; disclosing determining whether a violation of a policy is violated or not regarding a purchase of an item; also, e.g. fig. 1 and ¶s 0028 and 0031; discloses such item can be purchased from a brick and mortar retailer); 
Woods and Levy pertain to the problem of monitoring transactions, thus being analogous. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine incorporate the 
Woods and Levy do not teach model with an is-a hierarchy.
Perl teaches model with an is-a hierarchy (see e.g. fig. 3 and ¶ 0057; explaining that each level of the graph identify something, for example, the five green rectangles on Level 1 are the areas having exactly one relationship each, also see e.g. ¶ 55: a directed acyclic graph (DAG) constructed by making each area a node and then arranging them hierarchically--analogously to the underlying concepts--using what we refer to as child-of relationships as edges. The child-of's are derived from the concepts' IS-A links; for example Let area(C) be the area of concept C, and let parents(C) denote the set of parents of C in the IS-A hierarchy). 
Woods, Levy and Perl pertain to the problem of identifying relationship behavior, thus being analogous. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Woods, Levy and Perl to use a knowledge graph that uses concepts that are connected by hierarchical (“is-A hierarchy”) for the purpose of enhancing auditing and enabling discovery of troublesome aspects (See Perl e.g. ¶s 4 and 21).
Woods, Levy and Perl do not teach selectively…capturing a transaction by a user including metadata of the transaction. 
selectively…capturing being turned off according to the policy or turned on according to the policy (see ¶ 144, “A UBA solution may include a default suspicious activity location policy, such as the ability to implement a policy that may be turned on or off that may indicate the presence of a velocity checking scenario”). 
Woods, Levy, Perl and Zimmermann pertain to the problem of identifying relationship behavior, thus being analogous. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Woods, Levy, Perl and Zimmermann to turn off/on the capturing of a transaction according to the policy for the purpose of improving security solutions, enterprise computing environments and users that use applications in cloud deployments (see Zimmermann ¶¶ 7 and 10).

With respect to claim 2. 
Woods, Levy, Perl and Zimmermann teach the method of claim 1, 
Woods further teach wherein the rule-based inference model is selected from a group consisting of: an inference rule to check the object against the policy if an object is acquired; an inference rule to check if the action enables a second action that can violate the policy in the future if the user does the action without the object; and an inference rule based on if the user changes the object or changes a state of the object that can violate the policy in the future (see Woods e.g. ¶ 48: the Q&A system will indicate whether an action taken by the user is compliant with the governing terms of use set forth in a policy and based on the policy ).
 
With respect to claim 3. 
Woods, Levy, Perl and Zimmermann teach the method of claim 1, 
Woods further teach further comprising filtering and ranking relevant sub-policies in the policy by a criticality level of the policy violation when the alerting alerts the user of a plurality of policy violations (see ¶ 40, “All candidate answers are automatically scored causing the supporting passages by a plurality of scoring modules, each producing a module score. The modules scores are processed to determine one or more query answers; and, a query response is generated for delivery to a user based on the one or more query answers”, also see ¶ 46, “a policy management application or functionality that is designed to interact with the Q&A system 404 to identify a policy violation (or a potential policy violation)”)
 
With respect to claim 4. 
Woods, Levy, Perl and Zimmermann teach the method of claim 1, 
Woods further teach wherein the alerting the user of at least one a policy violation alerts at least one of the user, a friend of the user, a party to the transaction, a party to the policy, an owner of the transaction, and an owner of the policy (see Woods e.g. ¶ 48: issuing an alert that the action is a policy violation and can subject the user to discipline, notifying a third party person or entity of the policy violation.)
 
With respect to claim 5. 
Woods, Levy, Perl and Zimmermann teach the method of claim 1, 
Woods further teach wherein a type of the transaction captured by the capturing is selected from a group consisting of: a sale/purchase transaction; an invest/divest transaction; a borrowing transaction; a construction transaction; an invitation accept/decline transaction; an entering/leaving a location transaction; an entering/leaving a location during a time period transaction (see Woods e.g. ¶ 48: restricting the device functionality (e.g., permitting photographs in certain locations only); and a transaction on a computer system or device. (See e.g. ¶ 44: a user authentication, a user authorization.)

With respect to claim 6. 
Woods, Levy, Perl and Zimmermann teach the method of claim 1, 
Woods further teach wherein the alerting communicates the activity causing the policy violation to the user (see Woods e.g. ¶ 48: issuing an alert that the action is a policy violation and can Subject the user to discipline); 
Woods and Levy do not teach if the knowledge graph indicates that a specific type of the object is of a given type; wherein the given type comprises a known classification of a string of tokens, Where in the given type is in a graph, wherein the graph is selected from a group consisting of Wordnet; Freebase; And Yago.
Perl teaches if the knowledge graph indicates that a specific type of the object is of a given type (see e.g. fig. 3 and ¶ 0057; explaining that each level of the ),
wherein the given type comprises a known classification of a string of tokens, Where in the given type is in a graph (see e.g. fig. 3 and ¶: 0058; explaining each area include more than one root, each root and its respective collection of descendants (within the area) can be seen as being a distinct unit of subject matter that has the same set of relationships as some other such units), wherein the graph is selected from a group consisting of Wordnet; Freebase; And Yago (See e.g. Fig 3: wherein the graph is a wordnet graph.)
Woods, Levy, Perl and Zimmermann pertain to the problem of identifying relationship behavior, thus being analogous. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Woods, Levy, Perl and Zimmermann to use a knowledge graph that uses concepts that are connected by hierarchical (“is-A hierarchy”) for the purpose of enhancing auditing and enabling discovery of troublesome aspects (See Perl e.g. ¶s 4 and 21)
  
With respect to claim 8. 
Woods, Levy, Perl and Zimmermann teach the method of claim 1, 
wherein the action, the object, and the actor in the transaction are stated in natural language (See Woods e.g. ¶ 0047; if the user were to open a browser on the mobile device and attempt to retrieve some network-accessible resource, that action may be translated to the following query: "Can user access [URL] from a mobile phone on this network), which considered a natural language); where the action comprises a verb or a verb phrase of a sentence, the object comprises a noun or a noun phrase object of the same sentence, and the actor comprises a noun or a noun phrase subject of that sentence (see Woods e.g. ¶ 47: as shown above the sentence “Can user access [URL] from a mobile phone on this network” has a verb [access], a noun [URL] and the actor [user]).
 
With respect to claim 9. 
Woods, Levy, Perl and Zimmermann teach the method of claim 1, 
Woods further teach embodied in a cloud-computing environment (see e.g. ¶ 60: coupled server (including a "cloud"-based) environment.)
 	Claim 10 recites computer program product comprising a computer-readable storage medium to perform the method recited in claim 1. Therefore the rejection of claim 1 above applies equally here. Woods also teaches the addition elements of claim 10 not recited in claim 1 comprising a computer program product (see Woods e.g. fig 2 element 220 and ¶ 29: computer program product 220) for policy violation detection, the computer program product comprising a computer-readable storage medium (see Woods e.g. fig 2 element 218 and ¶  29:computer-readable ) having program instructions embodied therewith (see Woods e.g. fig 2 element 216 and ¶  29: Program code 216 is located on computer-readable media, also see e.g. fig 2 element 220 and ¶ 28: These instructions are referred to as program code):

Claim 11 is the computer program product corresponding to the method claim 2 rejected above. Therefore, claim 11 is rejected under the same rational as claim 2.
Claim 12 is the computer program product corresponding to the method claim 3 rejected above. Therefore, claim 12 is rejected under the same rational as claim 3.
Claim 13 is the computer program product corresponding to the method claim 4 rejected above. Therefore, claim 13 is rejected under the same rational as claim 4.
Claim 14 is the computer program product corresponding to the method claim 5 rejected above. Therefore, claim 14 is rejected under the same rational as claim 5.
Claim 15 is the computer program product corresponding to the method claim 6 rejected above. Therefore, claim 15 is rejected under the same rational as claim 6.
Claim 17 is the computer program product corresponding to the method claim 8 rejected above. Therefore, claim 17 is rejected under the same rational as claim 8.

Claim 18 recites system comprising a computer-readable storage medium to perform the method recited in claim 1. Therefore the rejection of claim 1 above applies equally here. Woods also teaches the addition elements of claim 18 not recited in claim 1 comprising a processor (see e.g. fig. 2, element 204; processor Unit); and a memory the memory storing instructions (See e.g. ¶ 0024; serves to execute instructions for software that may be loaded into memory 206).

Claim 19 is the system claim corresponding to the method claim 2 rejected above. Therefore, claim 19 is rejected under the same rational as claim 2.
Claim 20 is the system claim corresponding to the method claim 9 rejected above. Therefore, claim 20 is rejected under the same rational as claim 9.

With respect to claim 21. 
Woods, Levy, Perl and Zimmermann teach the method of claim 1, 
Zimmermann further teach wherein the policy scope metadata determines whether the capturing is turned on or turned off (see ¶ 144, “A UBA solution may include a default suspicious activity location policy, such as the ability to implement a policy that may be turned on or off that may indicate the presence of a velocity checking scenario”). 
Woods, Levy, Perl and Zimmermann pertain to the problem of identifying relationship behavior, thus being analogous. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Woods, Levy, Perl and Zimmermann to turn off/on the capturing of a transaction according to the policy for the purpose of improving security solutions, enterprise computing environments and users that use applications in cloud deployments (see Zimmermann ¶¶ 7 and 10).

With respect to claim 22. 
Woods, Levy, Perl and Zimmermann teach the method of claim 1, 
Levy further teach wherein the extracting extracts a second policy 
activity from a second policy and merges the second policy with the first policy to create a single policy (see ¶ 30, “the server may be able to connect to a credit card server where purchase information is kept on the credit card side, although in such instances usually just the retailer name, date, and purchase amount is kept. However, this information could theoretically be combined with information from the retailer server to obtain purchase information.  In another embodiment, the user can manually enter purchase information using an application on his or her mobile device.  In another embodiment, various combinations of the above-described means are used.  For example, information from the receipt may be used as an index to retrieve purchase information from a backend database”).
Woods and Levy pertain to the problem of monitoring transactions, thus being analogous. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine incorporate the teaching of Levy into Woods and modify the invention to monitor and determine if a purchase transaction of a physical item has been violated or not for the purpose of enhancing protecting the consumer in many ways including protecting the consumer in cases where a competitor offers a product for less money within the specified time period (See Levy ¶ 0005)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958. The examiner can normally be reached on mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/I.K./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125